DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment 
1- The amendment filed on 02/05/2021 has been entered and fully considered. Claims 1-8 and 11-20 remain pending in the application, where Claims 1, 14 have been amended.


Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney D. Kincaid (Reg. No. 68,336) on 04/01/2021.

The application has been amended as follows: 
Claim 12. (Currently Amended) -- A system comprising:
a vehicle comprising a , a body portion, and a surface portion, the light source and the light obstruction sensor being disposed in the body portion
a memory comprising computer readable instructions; and
a processing device for executing the computer readable instructions for performing a method comprising:
receiving, by the received by the light obstruction sensor;
receiving, by a reference light obstruction sensor, the light being emitted by the reference light level being associated with the received by the reference light obstruction sensor; 
determining whether an object is on the surface portion of the light assembly by:
determining whether the light level exceeds a threshold; and
responsive to determining that the light level exceeds the threshold, determining that the light being emitted by the light source is at least partially impaired by the object on the surface portion of the light assembly; and
validating the determination that the light source is at least partially impaired by the object to confirm whether the light source is at least partially impaired by the object on the surface portion of the light assembly by comparing the light level to the reference light level 
Claim 13. (Currently Canceled).

All the other claims are entered as filed by Applicants on 02/05/2021.

Response to Arguments

3- As for the 35 USC § 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the novelty and obviousness rejections.

 Allowable Subject Matter

4- Claims 1-8, 11-12 and 14-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As for amended claims 12, 1 and 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus, its method of use and computer product comprising the instructions of the method wherein:
 	a vehicle comprising a headlight assembly, the headlight assembly comprising a light source, a light obstruction sensor, a body portion, and a surface portion, the light source and the light obstruction sensor being disposed in the body portion…

receiving, by the light obstruction sensor, light being emitted by the light source, a light level being associated with the light received by the light obstruction sensor;
receiving, by a reference light obstruction sensor, the light being emitted by the light source, a reference light level being associated with the light received by the reference light obstruction sensor; 
determining whether an object is on the surface portion of the light assembly by:
determining whether the light level exceeds a threshold; and
… determining that the light being emitted by the light source is at least partially impaired by the object on the surface portion of the light assembly; and
validating the determination that the light source is at least partially impaired by the object to confirm whether the light source is at least partially impaired by the object on the surface portion of the light assembly by comparing the light level to the reference light level

in combination with the rest of the limitations of the instant claim.

The closest prior art found that pertains to the invention, with emphasis added, is Ogawa, Otsuka, and LeBa and Fujii. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.



Claim Rejoinder

5- Claim 1 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12, directed to the independent apparatus claim of the allowable method claim, previously withdrawn from consideration as a result of an election requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups (12-13) and (1-11 and 14-20) as set forth in the Office action mailed on 03/03/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886